Title: James Madison to William Allen, 14 January 1828
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Jany. 14. 1828
                            
                        

                        Yours of the 8th. inst stating the sales of my flour has been recd. It will now be convenient that you apply
                            the proceeds, as far as necessary; to the payment of what is due to yourself and what will square my account for discounts
                            at the bank; leaving the balance for such purposes as I may draw for. The draft in favor of Mr. Ballard succeeding that in
                            favr. of Mr Blades is I presume already known to you. I observe that a small dividend is advertized on the Turnpike
                            shares. Do me the favor to inclose me in the proper form and with the precise amount, a note for placing mine in your
                            hands. With friendly respects
                        
                            
                                
                            
                        
                    